
	
		II
		111th CONGRESS
		2d Session
		S. 3885
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Lieberman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide incentives for States and local educational
		  agencies to implement comprehensive reforms and innovative strategies that are
		  designed to lead to significant improvement in outcomes for all students and
		  significant reductions in achievement gaps among subgroups of students, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Race to the Top Act of
			 2010.
		2.Race to the
			 Top
			(a)In
			 generalTitle VI of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7301 et seq.) is
			 amended—
				(1)by redesignating
			 part C as part D;
				(2)by redesignating
			 sections 6301 and 6302 as sections 6401 and 6402, respectively; and
				(3)by inserting after
			 part B the following:
					
						CRace
				to the Top
							6301.PurposesThe purposes of this part are to—
								(1)provide incentives
				for States and local educational agencies to implement comprehensive reforms
				and innovative strategies that are designed to lead to—
									(A)significant
				improvements in outcomes for all students, including improvements in student
				achievement, secondary school graduation rates, postsecondary education
				enrollment rates, and rates of postsecondary education persistence; and
									(B)significant
				reductions in achievement gaps among subgroups of students; and
									(2)encourage the
				broad identification, adoption, use, dissemination, replication, and expansion
				of effective State and local policies and practices that lead to significant
				improvement in outcomes for all students, and the elimination of those policies
				and practices that are not effective in improving student outcomes.
								6302.Reservation of
				fundsFrom the amounts made
				available under
				section 6308 for a fiscal year, the
				Secretary may reserve not more than 10 percent to carry out activities related
				to technical assistance, monitoring, outreach, dissemination, and prize awards
				that support the purposes of this part.
							6303.Program
				authorized
								(a)In
				generalFrom the amounts made
				available under
				section 6308 for a fiscal year and not
				reserved under section 6302, the Secretary shall award grants, on a competitive
				basis, to States or local educational agencies, or both, in accordance with
				section 6304(b), to enable the States or
				local educational agencies to carry out the purposes of this part.
								(b)Grant and
				subgrant eligibility limitations
									(1)ARRA State
				incentive grantsA State that has received a grant under section
				14006 of division A of the American Recovery and Reinvestment Act of 2009
				(Public Law 111–5; 123 Stat. 283) may not receive a grant under this part
				during the period of its grant under such section.
									(2)Number of
				grantsA State or local educational agency may not receive more
				than 1 grant under this part per grant period.
									(3)Number of
				subgrantsA local educational agency may receive 1 grant and 1
				subgrant under this part for the same fiscal year.
									(c)Duration of
				grants
									(1)In
				generalA grant under this
				part shall be awarded for a period of not more than 4 years.
									(2)Continuation of
				grantsA State or local educational agency that is awarded a
				grant under this part shall not receive grant funds under this part for the
				second or any subsequent year of the grant unless the State or local
				educational agency demonstrates to the Secretary, at such time and in such
				manner as determined by the Secretary, that the State or local educational
				agency, respectively, is—
										(A)making progress in
				implementing the plan under
				section 6304(a)(3) at a rate that the
				Secretary determines will result in the State or agency fully implementing such
				plan during the remainder of the grant period; or
										(B)making progress
				against the performance measures set forth in
				section 6305 at a rate that the Secretary
				determines will result in the State or agency reaching its targets and
				achieving the objectives of the grant during the remainder of the grant
				period.
										6304.Applications
								(a)ApplicationsEach
				State or local educational agency that desires to receive a grant under this
				part shall submit an application to the Secretary at such time, in such manner,
				and containing such information as the Secretary may reasonably require. At a
				minimum, each such application shall include—
									(1)documentation of
				the applicant’s record, as applicable—
										(A)in increasing
				student achievement, including for all subgroups described in section
				1111(b)(2)(C)(v)(II);
										(B)in decreasing
				achievement gaps, including for all subgroups described in section
				1111(b)(2)(C)(v)(II);
										(C)in increasing
				secondary school graduation rates, including for all subgroups described in
				section 1111(b)(2)(C)(v)(II);
										(D)in increasing
				postsecondary education enrollment and persistence rates, including for all
				subgroups described in section 1111(b)(2)(C)(v)(II); and
										(E)with respect to
				any other performance measure described in
				section 6305 that is not included in
				subparagraphs (A) through
				(D);
										(2)evidence of
				conditions of innovation and reform that the applicant has established and the
				applicant's proposed plan for implementing additional conditions for innovation
				and reform, including—
										(A)a description of
				how the applicant has identified and eliminated ineffective practices in the
				past and the applicant's plan for doing so in the future;
										(B)a description of
				how the applicant has identified and promoted effective practices in the past
				and the applicant's plan for doing so in the future; and
										(C)steps the
				applicant has taken and will take to eliminate statutory, regulatory,
				procedural, or other barriers and to facilitate the full implementation of the
				proposed plan under this paragraph;
										(3)a comprehensive
				and coherent plan for using funds under this part, and other Federal, State,
				and local funds, to improve the applicant’s performance on the measures
				described in
				section 6305, consistent with criteria set
				forth by the Secretary, including how the applicant will, if applicable—
										(A)improve the
				effectiveness of teachers and school leaders, and promote equity in the
				distribution of effective teachers and school leaders, in order to ensure that
				low-income and minority children are not taught by ineffective teachers, and
				are not in schools led by ineffective leaders, at higher rates than other
				children;
										(B)strengthen the use
				of high-quality and timely data to improve instructional practices, policies,
				and student outcomes, including teacher evaluations;
										(C)implement
				internationally bench­marked, college- and career-ready elementary and
				secondary academic standards, including in the areas of assessment,
				instructional materials, professional development, and strategies that
				translate the standards into classroom practice;
										(D)turn around the
				persistently lowest-achieving elementary schools and secondary schools served
				by the applicant;
										(E)support or
				coordinate with early learning programs for high-need children from birth
				through grade 3 to improve school readiness and ensure that students complete
				grade 3 on track for school success; and
										(F)create or maintain
				successful conditions for high-performing charter schools and other innovative,
				autonomous public schools;
										(4)(A)in the case of an
				applicant that is a State—
											(i)evidence of collaboration between
				the State, its local educational agencies, schools (as appropriate), parents,
				teachers, and other stakeholders, in developing the plan described in
				paragraph (3), including evidence of
				the commitment and capacity to implement the plan; and
											(ii)(I)the names of the local
				educational agencies the State has selected to participate in carrying out the
				plan; or
												(II)a description of how the State
				will select local educational agencies to participate in carrying out the plan;
				or
												(B)in the case of an applicant that is a
				local educational agency, evidence of collaboration between the local
				educational agency, schools, parents, teachers, and other stakeholders, in
				developing the plan described in
				paragraph (3), including evidence of
				the commitment and capacity to implement the plan;
										(5)the applicant’s
				annual performance measures and targets, consistent with the requirements of
				section 6305; and
									(6)a description of
				the applicant’s plan to conduct a rigorous evaluation of the effectiveness of
				activities carried out with funds under this part.
									(b)Criteria for
				evaluating applications
									(1)Award
				basisThe Secretary shall award grants under this part on a
				competitive basis, based on the quality of the applications submitted under
				subsection (a), including—
										(A)each applicant’s
				record in the areas described in
				subsection (a)(1);
										(B)each applicant’s
				record of, and commitment to, establishing conditions for innovation and
				reform, as described in
				subsection (a)(2);
										(C)the quality and
				likelihood of success of each applicant’s plan described in
				subsection (a)(3) in showing
				improvement in the areas described in
				subsection (a)(1), including each
				applicant’s capacity to implement the plan and evidence of collaboration as
				described in
				subsection (a)(4); and
										(D)each applicant’s
				evaluation plan as described in
				subsection (a)(6).
										(2)ExplanationThe
				Secretary shall publish an explanation of how the application review process
				under this section will ensure an equitable and objective evaluation based on
				the criteria described in paragraph (1).
									(c)PriorityIn awarding grants to local educational
				agencies under this part, the Secretary shall give priority to—
									(1)local educational agencies with the highest
				numbers or percentages of children from families with incomes below the poverty
				line; and
									(2)local educational agencies that serve
				schools designated with a school locale code of 41, 42, or 43.
									6305.Performance
				measuresEach State and each
				local educational agency receiving a grant under this part shall establish
				performance measures and targets, approved by the Secretary, for the programs
				and activities carried out under this part. These measures shall, at a minimum,
				track the State’s or local educational agency’s progress in—
								(1)implementing its
				plan described in
				section 6304(a)(3); and
								(2)improving outcomes
				for all subgroups described in section 1111(b)(2)(C)(v)(II) including, as
				applicable, by—
									(A)increasing student
				achievement;
									(B)decreasing
				achievement gaps;
									(C)increasing
				secondary school graduation rates;
									(D)increasing
				postsecondary education enrollment and persistence rates;
									(E)(i)improving the
				effectiveness of teachers and school leaders, increasing the retention of
				effective teachers and school leaders; and
										(ii)promoting equity in the
				distribution of effective teachers and school leaders in order to ensure that
				low-income and minority children are not taught by ineffective teachers, and
				are not in schools led by ineffective leaders, at higher rates than other
				children; and
										(F)making progress on
				any other measures identified by the Secretary.
									6306.Uses of
				funds
								(a)Grants to
				StatesEach State that
				receives a grant under this part shall use—
									(1)not less than 50 percent of the grant funds
				to make subgrants to the local educational agencies in the State that
				participate in the State’s plan under
				section 6304(a)(3), based on such
				local educational agencies’ relative shares of funds under part A of title I
				for the most recent year for which those data are available; and
									(2)not more than 50
				percent of the grant funds for any purpose included in the State's plan under
				section 6304(a)(3).
									(b)Grants to local
				educational agenciesEach local educational agency that receives
				a grant under this part shall use the grant funds for any purpose included in
				the local educational agency’s plan under
				section 6304(a)(3).
								(c)Subgrants to
				local educational agenciesEach local educational agency that
				receives a subgrant under this part from a State shall use the subgrant funds
				for any purpose included in the State's plan under section 6304(a)(3).
								6307.Reporting
								(a)Annual
				reportsA State or local educational agency that receives a grant
				under this part shall submit to the Secretary, at such time and in such manner
				as the Secretary may require, an annual report including—
									(1)data on the
				State’s or local educational agency’s progress in achieving the targets for the
				performance measures established under
				section 6305;
									(2)a description of
				the challenges the State or agency has faced in implementing its program and
				how it has addressed or plans to address those challenges; and
									(3)findings from the
				evaluation plan as described in
				section 6304(a)(6).
									(b)Local
				reportsEach local educational agency that receives a subgrant
				from a State under this part shall submit to the State such information as the
				State may require to complete the annual report required under
				subsection (a).
								6308.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part $1,350,000,000 for fiscal
				year 2011 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
							.
				(b)Conforming
			 amendmentsThe table of contents for the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7301 et seq.) is amended—
				(1)by striking the
			 items relating to part C of title VI; and
				(2)by inserting after
			 the item relating to section 6234 the following:
					
						
							Part C—Race to the Top
							Sec. 6301. Purposes.
							Sec. 6302. Reservation of funds.
							Sec. 6303. Program authorized.
							Sec. 6304. Applications.
							Sec. 6305. Performance
				measures.
							Sec. 6306. Uses of funds.
							Sec. 6307. Reporting.
							Sec. 6308. Authorization of
				appropriations.
							Part D—General Provisions
							Sec. 6401. Prohibition against Federal mandates, direction, or
				control.
							Sec. 6402. Rule of construction on equalized
				spending.
						
						.
				
